DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fasteners in the bottom tracks having guide slideways per claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both screws in Fig.4 and backer rod in Fig.5.  
The drawings are objected to because the reference “12” in Figure 1 is described as a “bottom cap” but it appears “12” represents a bottom concrete structure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
Page 12, Paragraph [0027], line 1, it appears “46” is a typo and should be deleted.  
Appropriate correction is required.

Claim Objections
Claims 13 and 17 are objected to because of the following informalities:
Claim 13, line 8, “sliding and end” appears it should read –sliding an end--.
Claim 17, line 2, “as” appears it should read –a--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, 10-13, and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the channels" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, lines 8-9, the recitations “the frame being rigid with the tracks” and “the frame and the tracks” render the claim indefinite because the claim recites that the studs and the tracks form a rigid frame, therefore it appears the frame includes the tracks. On the contrary, lines 8-9 recite the limitations which are interpreted as the frame and the tracks being different structures.
Claim 1, line 9, the recitation “permitting relative movement” renders the claim indefinite because it is unclear as to what the relative movement is between.
Claim 5 recites the limitation "the stop face" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the claim further defines the fasteners of claim 1, but also recites the same limitations which were already recited in claim 1 which creates confusion (i.e. a hold section, a head section, deflection guide slideway). 
Regarding claim 7, the term “heavy duty” renders the claim indefinite because the “heavy duty” is a relative term and is not further defined by the original disclosure. What exactly does “heavy duty” mean?
Regarding claim 8, the term “heavy duty” renders the claim indefinite because the “heavy duty” is a relative term and is not further defined by the original disclosure. What exactly does “heavy duty” mean?
Claim 8 recites the limitation "the stop face" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the term "typically" in line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12, line 5, the recitation “elements” renders the claim indefinite because lines 3-4 only recites a single “vertical frame element”.
Claim 12 recites the limitation "connected track ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the recitation “a connector bracket” renders the claim indefinite because it is unclear if applicant is reciting an additional connector bracket or is referring back to the “track connector bracket” of line 2.
Regarding claim 13, the recitation “a connector bracket” renders the claim indefinite because it is unclear if applicant is reciting an additional connector bracket or is referring back to the “track connector bracket” of line 6.
Regarding claims 15 and 16, the recitations “when used in a wall assembly according to claim 9” renders the claim indefinite because the recitation creates confusion regarding the scope of the claim. The recitation does not require the wall assembly” of claim 9 and therefore is only directed to a track, but one may be confused 
Regarding claim 16, the table and the ranges render the claim indefinite because the meets and bounds of the claim are unascertainable. The claim defines three ranges and then further says “according to the following table”. The table does not provide for the entire range, so it is unclear if the wall is required to meet the ranges of the claim or the specific examples of the table. Further, tables and figures are typically only included in claims if necessary, and if the track can be defined by ranges, the table is not deemed necessary. Further, the table provides values and ranges to distance between storeys and internal wall height which are not particularly relevant to the track alone.
Claim 18, line 2, the recitation “a head” renders the claim indefinite because claim 10 already recites a head of a fastener. 
Regarding claim 19, the claim is indefinite since the claim is meshing the multistory building ranges with the track ranges, but interpretation of claim 9 has deemed the claims are directed to a track only and not a wall of a structure or the structure itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0032157 A1 to Baryla et al. (including table from provisional application (60/592,446).

    PNG
    media_image1.png
    608
    777
    media_image1.png
    Greyscale


Regarding claim 15, Baryla et al. disclose a track (301, Fig.3a-3d) wherein the track ranges in width (depth = width in Column 1 above) from 64mm to 150mm (2.5 inches – 8 inches per table above from provisional application) with a base metal thickness ranging from .5mm-1.5mm (0.0346 inches – 0.1017 inches) and with guideways comprising axially spaced slots (325) with a slot length ranging from 60mm- 310mm (2 inches – 6 inches, claim 6).  
The recitation “when used in a wall assembly according to claim 9” has been deemed as an intentional use recitation and the wall assembly is not required by the claim).
Regarding claim 16, Baryla et al. disclose wherein the track ranges in width (depth = width in Column 1 above) from 64mm to 150mm (2.5 inches – 8 inches per table above from provisional application) with a base metal thickness ranging from .5mm-1.5mm (0.0346 inches – 0.1017 inches) and with guideways comprising axially spaced slots (325) with a slot length ranging from 60mm-310mm (2 inches – 6 inches, claim 6) according to the following table: (table has been removed for space saving purposes, as mentioned in the 112 rejection above, the table is not relevant to the track itself).
The recitation “when used in a wall assembly according to claim 9” has been deemed as an intentional use recitation and the wall assembly is not required by the claim).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-8, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,458,972 B1 to Stodola et al. in view of US 2005/0120661 A1 to Paul.

Regarding claim 1, Stodola discloses a wall frame comprising top and bottom tracks footer (not shown; Column 4, lines 10-12) and header (43) secured to top and bottom surfaces (41), spaced studs (42) extending between the tracks in fixed spaced relation to form with the top and bottom tracks a rigid frame (Fig.4), spaced fasteners (Fig.1) used to secure the tracks to the surfaces and to account for surface deflection each fastener comprising a hold section (exposed thread portion of 27, Fig.5), a head (23) and a deflection guide slideway (22) in axial slidable engagement with the track to account for surface deflection (Fig.5), the fastener having a stop (top of 22, Fig.5) adapted to set the distance of the head from the surface and thereby set the track distance from the surface (Fig.5), the frame being rigid with the tracks to inhibit relative movement between the frame and the tracks (42 and 43 are secured to one another without movement) while permitting relative movement due to said surface deflection of at least one of the said surfaces (41 and 42 move relative to one another).  
Stodola teaches headers and footers but does not disclose tracks having channels.
Paul discloses wall frames having tracks (12, 14) with channels (Fig.1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framework of a wall of Stodola from aluminum or steel track as taught by Paul such as is well known in the art. Track framing is relatively lightweight and they are also termite resistant. The interchangeability between wooden studs, headers and footers and metal studs, and channel track is notoriously well known, both of which having pros and cons.
Regarding claim 5, Stodola discloses wherein the deflection guide slideway extends from one end of the hold section to the head (Fig.5), the effect being that when the stop face is hard up against the surface the head is at a predetermined distance from the surface and this distance from the surface is substantially the same for all the fasteners along the track (Fig.5).  
Regarding claim 6, Stodola discloses wherein the deflection guide slideway is a shank section of the fastener (22; Fig.5) and the stop comprises a physical stop (end of 22) to limit penetration of the hold section into a said surface, and wherein the head has a flange adapted to be secured in register with the track at a predetermined distance from the surface determined by the stop and the shank providing a dowel function enabling sliding movement of the fastener relative to the track in order to take account of deflection of the surface relative to the track (Fig.5).  
Regarding claim 7, Stodola discloses wherein each fastener comprises a heavy duty wall track space setting fastener being of two parts having a hold section, a head section and an axially extending deflection guide slideway between the head and hold section and a transversely extending stop face at a hold section end of the deflection guide slideway (Fig.5).  
Regarding claim 8, Stodola discloses wherein each fastener comprises a heavy duty wall track space setting fastener according to claim 7 (See Fig.7) wherein the deflection guide slideway is a dowel section and the stop face is an outer edge of one end of the dowel section at a juncture between the dowel section and the hold section (Fig.5).  
Regarding claim 17, Paul discloses wherein at least one stud (16, 18, 20) has an end gap to accommodate as head of a said fastener (end of the stud is open, therefore capable of accommodating a head of a fastener).  
Regarding claim 20, Stodola discloses wherein the deflection guide slideway is a shank section of the fastener and the stop comprises a physical stop to limit penetration of the hold section into a said surface, and wherein the head has a flange adapted to be secured in register with the track at a predetermined distance from the surface determined by the stop and the shank providing a dowel function enabling sliding movement of the fastener relative to the track in order to take account of deflection of the surface relative to the track (Fig.5).

Claim 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,458,972 B1 to Stodola et al. in view of US 2006/0032157 A1 to Baryla et al. in view of US 9,719,253 B2 to Stahl, Jr. et al.

Regarding claim 9, Stodola discloses an in situ rigid wall assembly comprising an upper track (43), a lower track (not shown; Column 3, lines 10-12) , wall frame elements (42) extending between the tracks and being fixed to the tracks (forms a rigid frame), the wall assembly being secured to surfaces via the tracks (Fig.4 and 5), the upper track being spaced from an adjacent said surface (Fig.5) and being in axial slidable engagement with spaced fasteners passing through (Fig. 4 and 5), each fastener having a deflection guide slideway (22) passing through the track and a stop (top end of 22, Fig.5) setting a gap between the track and the surface determined 3Atty. Dkt. 19-909049 Preliminary Amendmentby 
Stodola does not specifically disclose concrete surfaces, wherein the upper track having axially spaced and axially extending slots and being spaced from an adjacent said concrete surface and being in axial slidable engagement with spaced fasteners passing through each of the slots, and a filler or spacer arrangement employed in the gap.
Stodola does discloses providing the taught wall assemblies to offset any uneven concrete work (Column 2, lines 1-8).
Baryla et al. discloses concrete surfaces (Paragraph [0004]), wherein the upper track (301, Fig.3a-3d) having axially spaced and axially extending slots (325) and being in axial slidable engagement with spaced fasteners passing through each of the slots (Fig.2b and 4).
Stahl et al. disclose a filler or spacer arrangement employed in the gap (60, Fig.2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have secured the wall frame assembly of Stodola to concrete surfaces as taught by Baryla so to provide the ability for a concrete structure to deflect and move without damaging the concrete or the associated walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framework of a wall of Stodola from aluminum or steel track having elongated slots as taught by Baryla such as is well known in the art. Track framing is relatively lightweight and they are also termite 
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the wall assembly of Stodola with a gasket like sealing member which fills the space between the track and the structure as well as seals the space between the track and the structure thereby preventing air or moisture from moving about the connections of the walls due to deflection or movement of the buildings.
Regarding claim 19, an in situ rigid wall assembly according to claim 9 wherein each slot has a defined slot length (length of 325) and in multistory buildings the relationship between the distance between stories, the internal wall height and slot length is such the slot length is longer for greater distances between stories (capable of forming the slots with the necessary length; Paragraph [0033]).  Further Baryla et al. discloses dimensions and relationships to the building structure heights and wall heights (Paragraph [0020] and [0021]).




Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,458,972 B1 to Stodola et al. in view of US 2006/0032157 A1 to Baryla et al.

Regarding claim 10, Stodola discloses a method to secure a wall track to a surface comprising: preparing a wall frame track (43) through which deflection guide slideways (22) can pass; providing a fastener (21) having a hold section (section in 43, Fig.5), typically a thread, a head (23) and a deflection guide slideway (22); securing the track using the hold section of the fasteners with the deflection guide slideway being in axial slidable engagement in the guideway to account for surface deflection (Fig.5), the fastener automatically setting track spacing from the surface (Fig.5).  
Stodola discloses fasteners through the track but does not specifically disclose spaced guideways within a track.
Baryla et al. disclose a track member having a channel with spaced elongated guideways.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framework of a wall of Stodola from aluminum or steel track having elongated slots as taught by Baryla such as is well known in the art. Track framing is relatively lightweight and they are also termite resistant. The interchangeability between wooden studs, headers and footers and metal studs, and channel track is notoriously well known, both of which having pros and cons. The elongated slots enable the wall and the associated ceilings and floors to shift relative to one another due to deflections or movements caused by weather, temperature, earthquakes, etc.
Claim 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,458,972 B1 to Stodola et al. in view of US 2006/0032157 A1 to Baryla et al. in view of US 2005/0120661 A1 to Paul.

Regarding claim 11, Stodola in view of Baryla does not disclose further comprising: using a track connector bracket between sections of track; the track connector bracket coinciding in use at a location with a vertical frame element.  
Paul discloses a track connector bracket (78, 112, etc.) between sections of track (Fig.12); the track connector bracket coinciding in use at a location with a vertical frame element (vertical frame elements are capable of being inserted at the connector; Fig.4).
It would have been obvious to one of ordinary skill in the art to have formed the track of Stodola in view of Baryla with a track connector as taught by Paul so to ensure the track members are aligned and secured to one another).
Regarding claim 12, Stodola in view of Baryla does not disclose further comprising: using a track connector bracket between sections of track; the track connector bracket coinciding in use at a location with a vertical frame element, securing the vertical frame elements secured to connected track ends through gaps in a connector bracket.  
Paul discloses a track connector bracket (78, 112, etc.) between sections of track (Fig.12); the track connector bracket coinciding in use at a location with a vertical frame element (vertical frame elements are capable of being inserted at the connector; Fig.4); securing the vertical frame elements secured to connected track ends through gaps in a 
It would have been obvious to one of ordinary skill in the art to have formed the track of Stodola in view of Baryla with a track connector as taught by Paul so to ensure the track members are aligned and secured to one another).
Regarding claim 13, Stodola in view of Baryla does not disclose further comprising: using a track connector bracket between sections of track; the track connector bracket coinciding in use at a location with a vertical frame element, locating a track end first over a connector bracket and securing the track end and connector bracket to a concrete roof; and sliding and end of a further track over the already fastened track section and bracket and subsequently securing the further track with the track section in alignment using said fasteners along the further track and also securing it to the bracket.  
Paul discloses a track connector bracket (78, 112, etc.) between sections of track (Fig.12); the track connector bracket coinciding in use at a location with a vertical frame element (vertical frame elements are capable of being inserted at the connector; Fig.4).
It would have been obvious to one of ordinary skill in the art to have formed the track of Stodola in view of Baryla with a track connector as taught by Paul so to ensure the track members are aligned and secured to one another).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the bracket of Paul from a separate element than the track itself, thereby allowing one to install the track, then install the brackets as necessary without the need to cut a tongue bracket from the track when not 
Regarding claim 18, Stodola and Baryla does not specifically disclose including the further step of having a head of a said fastener position in a gap in an end of a vertical frame element.  
Paul discloses wherein at least one stud (16, 18, 20) has an end gap to accommodate as head of a said fastener (end of the stud is open, therefore capable of accommodating a head of a fastener).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided fasteners through the track of Stodola in view of Baryla and in an end gap of the studs so to enable an installed to provide fasteners at the desired spacing along the track and further the fastener within the stud will prevent tampering or damage to the fasteners since the fastener is protected within the vertical framing member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635